Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Strianese on December 29, 2021.
The application has been amended as follows: 
Claim 3, line 1, “2” has been changed to - - 1 - - .
Claim 17, line 1, “16” has been changed to - - 15 - - .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of
wherein the polarizing member comprises a polarizing layer and a polarizing adhesive layer disposed between the polarizing layer and the sensing conductive layer, and wherein the polarizing adhesive layer is in contact with the sensing conductive layer, wherein the substrate comprises a main region, a subsidiary region, and a bending region located between the main region and the subsidiary region, wherein a width of each of the subsidiary region and the bending region is less than a width of the main region in a plan view, wherein the polarizing member overlaps the main region, and does not overlap the bending region and the subsidiary region, wherein the sensing member overlaps the main region, the subsidiary region and the bending region, and wherein the sensing conductive layer is disposed in the subsidiary region.

This is neither taught nor disclosed in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited “wherein the polarizing member comprises a polarizing layer and a polarizing adhesive layer disposed between the polarizing layer and the sensing conductive layer, and wherein the polarizing adhesive layer is in contact with the sensing conductive layer . . . wherein a width of each of the subsidiary region and the bending region is less than a width of the main region in a plan view” is at least absent in US 2018/0321764 to OH, which is considered pertinent to the instant specification and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD